--------------------------------------------------------------------------------



EXHIBIT 10.46


WATER PURCHASE CONTRACT


This Water Purchase Contract (“Agreement”) is entered into as of the 1st day of
January, 2007, (the “Effective Date”) between SHELL FRONTIER OIL & GAS, INC., a
Delaware corporation (hereinafter referred to as the “Purchaser”), and NATURAL
SODA, INC., a Colorado corporation (hereinafter referred to as the ''Seller'').


Recitals:


Whereas, Seller is the lessee of four federal sodium leases (“Sodium Leases”)
comprising approximately 8,224 acres in the Piceance Creek Basin and Yellow
Creek Basin in Rio Blanco County, Colorado, and pertaining to the land areas
described on the attached Exhibit A; and


Whereas, Seller is also the owner of the water rights described in Findings of
Fact, Conclusions of Law, Judgment and Decree of the Water Court, entered by the
District Court in and for Water Division No. 5 on August 13, 1991 in Case No.
88CW420, and recorded at the office of the Rio Blanco County Clerk and Recorder
on August 16, 1991 as Reception No. 243688 (“88CW420 Decree”); and


Whereas, Purchaser is constructing a commercial office facility to be located at
600 Rio Blanco County Road 83, Meeker, Colorado, 81641 (the “Facility”) and
constructing and operating other test and production facilities in the vicinity
of the Facility; and


Whereas, the parties have agreed to terms and conditions for the Seller to sell
water to the Purchaser and the parties desire to define and state the terms and
conditions for the sale of water.


Therefore, for adequate consideration and the mutual agreements, benefits, and
obligations provided for in this Agreement, Seller and Purchaser agree as
follows:


1.
(Quantity) Subject to the terms and conditions specified in this Agreement,
Seller agrees to sell to the Purchaser at the points of delivery specified in
this Agreement, or any renewal or extension thereof, water in such quantity as
may be required by the Purchaser determined in its sole discretion not to exceed
One Hundred and Twenty (120) acre feet of water per year.



2.
(Quality) The water to be provided to the Purchaser shall be withdrawn from a
well or wells constructed to withdraw water from the geologic formation commonly
known as the “A Groove,” and the quality of the water shall be “as is” upon
withdrawal from the geologic formation without any treatment by the Seller.
Seller does not make any representation or warranty regarding the quality of the
water delivered to the Purchaser.



3.
(Delivery) The water to be provided to the Purchaser shall be delivered at a
location to be determined by the Seller on the Sodium Leases, at which location
Seller shall be required to provide for the Purchaser a connection to existing
facilities for either, or both, (1) filling water transport trucks, and (2)
connecting to a pipeline to transport the water to the Facility. In the event
the Purchaser intends to transport the water to the Facility by use of a
pipeline, the Purchaser shall be solely and exclusively responsible for
construction of the pipeline.


--------------------------------------------------------------------------------



 
4.
(Metering Equipment) The Seller shall furnish, install, operate, and maintain at
its own expense, the necessary metering equipment, including a meter house or
pit, and required devices of standard type for properly measuring the quantity
of water delivered to the Purchaser. Seller shall be responsible for calibrating
such metering equipment whenever requested by the Purchaser but not more
frequently than once every twelve (12) months. A meter registering not more than
two percent (2%) above or below the test result shall be deemed to be accurate.
The previous readings of any meter readings of any meter disclosed by test to be
inaccurate shall be corrected in accordance with the percentage of inaccuracy
found by such test. If any meter fails to register for any period, the amount of
water furnished during such period shall be deemed to be the amount of water
delivered in the corresponding period immediately prior to the failure, unless
Seller and Purchaser shall agree upon a different amount. The metering equipment
shall be read by the Seller as the water is delivered, and the Seller shall
provide to the Purchaser the total volume of water delivered to the Purchaser
during each month. An appropriate official of the Purchaser at all reasonable
times shall have access to the meter for the purpose of verifying its readings.



5.
(Billing Procedure) Seller shall monthly submit to Purchaser an itemized
statement of the amount of water furnished to the Purchaser, and the billing
statement shall be submitted to the address provided by the Purchaser. Payment
terms will be net 30 days from the date of the invoice.

6.
(Rate and Payment Date) Purchaser shall pay to Seller for water delivered to
Purchaser from Seller during each month based on the number of gallons delivered
to the Purchaser. The purchase price of the water shall initially be Two and
One-Half Cents ($0.025) per gallon of water (“Base Rate”). In the event this
Agreement is extended beyond the Initial Term of this Agreement, the Base Rate
shall be adjusted as of the Effective Date of the extended term of this
Agreement in accordance with the following formula:



AP = BR(LI/LB)


                       Where:
AP is the adjusted price per gallon of water
 
BR is the Base Rate of Two and One-Half Cents ($0.025) per gallon of water
 
LI is the Consumer Price Index for all urban consumers, all items, U.S. City
Average as published for January of the year of adjustment. If the Consumer
Price Index is changed, the LI shall be converted in accordance with the
conversion factor published by the Bureau of Labor Statistics. Should the
Consumer Price Index be discontinued, the Parties agree to substitute another
index generally recognized to be authoritative.
 
LB is the base value of the above described index, which shall be the published
value for January 2006.


--------------------------------------------------------------------------------





In the event the Consumer Price Index for all urban consumers, all items, U.S.
City Average (LI in the above formula) decreases, the adjusted purchase price
for the water shall not be decreased and shall remain the same as previously
determined.


7.
(Term of Agreement) This Agreement shall become effective on the Effective Date.
Unless otherwise terminated pursuant to its terms, the Agreement will remain in
effect through December 31, 2011 (the “Initial Term”). This Agreement will be
extended automatically for successive periods of five (5) years after the
Initial Term and each renewal term on the same terms and conditions, subject to
adjustment of the water purchase rate pursuant to paragraph 6 herein. Purchaser
may elect to terminate this Agreement (i) as of the last day of the Initial
Term, upon sixty (60) days prior written notice to Seller and (ii) as to any
renewal term, upon written notice to Seller to be received no later than sixty
(60) days prior to the commencement of such renewal term. In addition, Purchaser
may terminate this Agreement at any time by delivering to Seller no later than
one hundred twenty (120) days prior to the intended termination date, a written
notice of termination. Seller may terminate this Agreement (i) as of the last
day of the Initial Term, and (ii) as to the last day of any renewal term, upon
written notice to Purchaser to be received by Purchaser no later than one
hundred twenty (120) days prior to the end of the Initial Term or any renewal
term. In addition, in the event the Seller’s interest in the Sodium Leases is
terminated or revoked, this Agreement shall terminate on the date of termination
of Seller’s interest in the Sodium Leases.



8.
(Water Supply Failure) The parties acknowledge and agree that the well or wells
used to deliver water pursuant to this Agreement will periodically need to be
redrilled or reconstructed and may need to have the pump and other equipment
replaced. In the event the well or wells are not operational for any reason, the
Seller shall notify the Purchaser as soon as reasonably possible of the failure
of the water supply and Seller shall exercise its best efforts to supply
alternative water supplies to the Purchaser. Seller shall not be liable for any
failure of the water supply due to failure of the well or wells or any
associated structures.



9.
(Replacement of Water Well Depletions) The parties acknowledge and agree that
the operation of the well, and any replacement well, will cause depletions to
Piceance Creek and Yellow Creek, which are calculated pursuant to the terms of
the 88CW420 Decree. The Seller shall be solely and exclusively responsible for
replacement of all depletions to Piceance Creek and Yellow Creek associated with
the operation of the well, and any replacement well, including, but not limited
to depletions occurring to Piceance Creek and Yellow Creek associated with the
operation of the well, and any replacement well, after termination of this
Agreement. The Purchaser agrees that the Purchaser will not assert a call or
request for water to be replaced to Yellow Creek pursuant to the terms of the
88CW420 Decree, including, but not limited to, the terms of Paragraph 56.c. of
the 88CW420 Decree. 



10.
(Event of Default) An “Event of Default” shall mean, with respect to a party (a
“Defaulting Party”), the occurrence of any of the following:




 
10.1.
the failure to make, when due, any payment required pursuant to this Agreement;


--------------------------------------------------------------------------------






 
10.2.
any representation or warranty made by such party herein is false or misleading
in any material respect when made;




 
10.3.
the failure to perform any material covenant or obligation set forth in this
Agreement (except to the extent constituting a separate Event of Default, and
except for Seller’s obligation to deliver Water pursuant to paragraph 8 herein);




 
10.4.
such party files a petition or otherwise commences, authorizes or acquiesces in
the commencement of a proceeding or cause of action under any bankruptcy,
insolvency, reorganization or similar law, or has any such petition filed or
commenced against it, (ii) makes an assignment or any general arrangement for
the benefit of creditors, (iii) otherwise becomes bankrupt or insolvent (however
evidenced), (iv) has a liquidator, administrator, receiver, trustee, conservator
or similar official appointed with respect to it or any substantial portion of
its property or assets, or (v) is generally unable to pay its debts as they fall
due; or




 
10.5.
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all of its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer, the resulting,
surviving or transferee entity fails to assume all the obligations of such party
under this Agreement to which it or its predecessor was a party by operation of
law or pursuant to an agreement reasonably satisfactory to the other party.




 
10.6.
if an Event of Default occurs during the term of this Agreement, the party not
in default (the “Non-Defaulting Party”), shall provide notice to the Defaulting
Party, and the Defaulting Party shall have the opportunity to cure the Event of
Default within thirty (30) days following the notice of the Event of Default. In
the event the Defaulting Party does not cure the Event of Default within thirty
(30) days following the notice of the Event of Default, the Non-Defaulting Party
may, by giving written notice to the Defaulting Party, immediately terminate
this Agreement (the “Early Termination Date”). If an Early Termination Date
occurs and the Non-Defaulting Party is the Seller, the Purchaser shall pay to
the Seller an amount equal to five times the payment made by the Purchaser for
water delivered pursuant to this Agreement during the immediately preceding
year. If an Early Termination Date occurs and the Non-Defaulting Party is the
Purchaser, the Seller shall pay to the Purchaser an amount equal to five times
the payment made by the Purchaser for water delivered pursuant to this Agreement
during the immediately preceding year. The Defaulting Party shall make the
payment within ten days after the expiration of the period for cure. The
payments described in this paragraph shall be the sole and exclusive remedy for
an Event of Default.


--------------------------------------------------------------------------------





10.7  At the time for payment of any amount due under paragraph 10.6, and unless
disputed in good faith, each party shall pay to the other party all additional
amounts payable by it to the other party pursuant to this Agreement, but all
such amounts shall be netted and aggregated with any payment made pursuant to
paragraph 10.6 hereunder. Both parties hereby stipulate that the payment
obligations set forth in paragraph 10 herein are reasonable in light of the
anticipated harm and the difficulty of estimation or calculation of actual
damages and each party hereby waives the right to contest such payments as an
unreasonable penalty. In the event either party fails to pay amounts in
accordance with paragraph 10 herein when due, the aggrieved party shall have the
right to exercise any remedy available at law or in equity to enforce payment of
such amount plus interest.


11.
(No Consequential Damages) NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER
BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY
INDEMNITY PROVISION OR OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE
LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT
REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY
PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR
PASSIVE.



12.
(Regulatory Agencies) This Agreement is subject to such rules, regulations, or
laws as may be applicable to similar agreements in the State of Colorado and the
United States of America (federal lands) and the Seller and Purchaser will
collaborate in obtaining such permits, certificates, or the like, as may be
required to comply therewith.



13.
(Exclusivity) Seller may enter into agreements with third parties for the
purpose of granting or delivering water to any third parties, but such delivery
of water shall be subordinate to the delivery of water to the Purchaser.



14.
(Right to Assign) Purchaser has the right at any time, without the consent of
Seller, to assign this Agreement and the rights granted, in whole or in part,
but only so long as the assignee is bound by and limited to the terms of this
Agreement. Any assignment will not relieve Purchaser of its obligations under
this Agreement unless Seller expressly consents to the assignment. Seller's
consent will not be unreasonably withheld.



15.
(Warranty) Seller warrants title to the water to be sold to the Purchaser, and
Seller further warrants that it has the full right and authority to enter into
this Agreement and grant the rights set out in this Agreement, including, but
not limited to, selling the annual maximum quantity of water as set forth herein
to Purchaser for Purchaser’s uses set forth above. Seller further warrants that
Seller is in compliance with and will continue to be in compliance with, during
the term of this Agreement, all water right decrees relating to the water. The
water delivered to the Purchaser pursuant to this Agreement is sold and
delivered to the Purchaser on an “as is” basis and the Seller makes no
representations or warranties regarding the quality of the water delivered to
the Purchaser.


--------------------------------------------------------------------------------





16.
(Notices) All notices and other communications under this Agreement shall be in
writing and shall be deemed to have been received on the date of service, if
served personally or via facsimile on the person to whom notice is given, or on
the third day after mailing, if mailed to the party to whom notice is to be
given by certified, first class mail, postage prepaid, return receipt requested
and properly addressed as follows:



 
                                   Purchaser:
Shell Frontier Oil & Gas Inc.
 
Attention: B.D. Griffin, Onshore Land Manager
 
P.O. Box 576
 
Houston, TX 77001
 
Facsimile: 281-544-4006
   
                                  Seller:
Plant Manager
 
Natural Soda, Inc.
 
3200 RBC Road 31
 
Rifle, Colorado 81650
 
Facsimile: 970-878-5866
   
                                  With a copy to:
Bill Gunn, President
 
Natural Soda, Inc.
 
3200 RBC 31
 
Rifle, Co 81650
 
Facsimile: 970-878-5866





Any Party may change its address by giving notice in the manner provided
hereunder.


17.
(Recording) A mutually agreeable redacted form of this Agreement may be recorded
at the office of the Clerk and Recorder of Rio Blanco County, Colorado.



18.
(Miscellaneous) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO WITHOUT REGARD
TO PRINCIPLES OF CONFLICT OF LAWS. This Agreement shall bind and inure to the
benefit of and be enforceable by Purchaser and Seller and their respective
successors and assigns. If any provision of this Agreement shall be held to be
illegal or unenforceable, the validity of the remaining portions of this
Agreement shall not be affected. This Agreement may not be amended (nor may any
of its terms be waived) except in a writing signed by both the Purchaser and
Seller. This Agreement constitutes the entire agreement between Purchaser and
Seller with respect to the subject matter hereof.


--------------------------------------------------------------------------------





19. (Withdrawal of Statements of Opposition) The parties agree to the following
with respect to pending water rights applications:



 
19.1
Purchaser has filed water rights applications in the following cases pending in
the District Court for Water Division No. 5, State of Colorado: Case No. 03CW160
and Case No. 04CW110 (collectively, “Shell Cases”). Seller has filed statements
of opposition in the Shell Cases. Within ten days after the effective date of
this Agreement, Seller shall withdraw the statements of opposition that it filed
in the Shell Cases. Purchaser hereby consents to the withdrawal of Seller’s
statements of opposition.




 
19.2
Seller has filed water rights applications in the following cases pending in the
District Court for Water Division No. 5, State of Colorado: Case No. 98CW315 and
Case No. 05CW41 (collectively, “Natural Soda Cases”). Purchaser has filed
statements of opposition in the Natural Soda Cases. Within ten days after the
effective date of this Agreement, Purchaser shall withdraw the statements of
opposition that it filed in the Natural Soda Cases. Seller hereby consents to
the withdrawal of the Puchaser’s statements of opposition.





In witness whereof, the parties hereto have caused this Agreement to be duly
executed in two counterparts, each of which shall constitute an original.




NATURAL SODA, INC.
SHELL FRONTIER OIL & GAS, INC.
 
By: /s/ Bill H. Gunn
By:/s/ B.D. Griffin
Name: Bill H. Gunn
Name: B.D. Griffin
Title: President
Title: Attorney-in-Fact





















--------------------------------------------------------------------------------



Exhibit A


Lease No. C-0118326


Township 1 South, Range 98 West, 6th P.M.
Section 13: Lots 9 to 24 inclusive (All)
Section 14: Lot 5, Lots 9 to 23 inclusive (All)
Section 15: Lots 1 to 13 inclusive
Section 21: NE1/4NE1/4, S1/2NE1/4, NE1/4SW1/4, SE1/4
Section 22: Lots 12, 13, and 14
Total area = 2,159.64 Acres


Lease No. C-0118327


Township 1 South, Range 98 West, 6th P.M.
Section 23: Lots 1 to 16 inclusive (All)
Section 24: Lots 1 to 16 inclusive (All)
Section 25: Lots 1 to 16 inclusive (All)
Section 26: Lots 1 to 16 inclusive (All)
Total area = 2,483.36 Acres


Lease No. C-0119986


Township 1 South, Range 98 West, 6th P.M.
Section 21: S1/2SW1/4
Section 27: Lots 1 to 16 inclusive (All)
Section 28: All
Section 29: SE1/4NE1/4, S1/2S1/2, NE1/4SE1/4
Section 33: All
Section 34: Lots 3 to 6 inclusive
Total area = 2,379.60 Acres


Lease No. C-37474(out of C-0119985)


Township 1 South, Range 98 West, 6th P.M.
Section 16: N1/2NE1/4, SW1/4NE1/4, W1/2, NW1/4SE1/4
Section 17: All
Section 20: NE1/4NE1/4
Section 21: NW1/4NW1/4
Total area = 1,200.00 Acres

